           Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    JERMAINE WOODS,
         Plaintiff,
         v.
                                                            Civil Action No. 20-0782 (CKK)
    DISTRICT OF COLUMBIA and DANIEL
    LEO
         Defendants.

                                    MEMORANDUM OPINION
                                       (November 2, 2020)

          Now before the Court is the Motion to Dismiss, or in the alternative, for Summary

Judgment (the “Motion”), see ECF No. 6, of Officer Daniel Leo and the District of Columbia

(collectively, “Defendants”). Upon consideration of the briefing, the relevant authorities, and the

record as a whole, 1 the Court will GRANT Defendants’ Motion and DISMISS Plaintiff’s claims,

see ECF No. 1-1, against both the District of Columbia and Officer Leo WITHOUT

PREJUDICE.

          First, the Court dismisses Plaintiff’s common law claims against the District of Columbia

in Counts I and II of the Complaint because Plaintiff has not demonstrated compliance with the

notice requirements of D.C. Code § 12-309. In addition, the Court must dismiss all of Plaintiff’s

claims against the District of Columbia, including his claim for municipal liability under 42 U.S.C.

§ 1983, for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

Next, the Court also dismisses each of Plaintiff’s claims against Officer Leo, in his individual


1
    The Court’s consideration has focused on the following:
      • Compl., ECF No. 1-1;
      • Defs.’ Mem. of P&A in Supp. of Defs.’ Mot. to Dismiss or for Partial Summ. J. (“Defs.’ Mot.”),
         ECF No. 6;
      • Pl.’s Opp’n to Defs.’ Mot. (“Pl.’s Opp’n”), ECF No. 9;
      • Defs.’ Reply, ECF No. 10.


                                                   1
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 2 of 16




capacity, under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which

relief can be granted. Finally, Plaintiff purports to sue Officer Leo in his “official” capacity.

Compl. ¶ 5. But these “official capacity” claims against Officer Leo are duplicative of the claims

Plaintiff asserts against the District of Columbia. See Mack v. Aspen of DC, Inc., 248 F. Supp. 3d

215, 218 (D.D.C. 2017) (citing Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985)). As such,

the Court will treat these “official capacity” claims against Officer Leo in the same manner as

Plaintiff’s claims against the District of Columbia, which the Court dismisses herein. See Harris

v. Bowser, 404 F. Supp. 3d 190, 195–96 (D.D.C. 2019), aff’d, No. 19-5246, 2020 WL 873558

(D.C. Cir. Feb. 14, 2020); Cotton v. District of Columbia, 421 F. Supp. 2d 83, 86 (D.D.C. 2006).

                                       I.    BACKGROUND

       On January 18, 2017, an off-duty police officer with the Metropolitan Police Department

(“MPD”) of Washington, D.C. reported that the driver of a vehicle (the “Suspect”) at the

intersection of 3rd and U Streets, Northeast, had fired multiple gun shots in the area. Compl. ¶ 7.

Sometime thereafter, the Suspect picked up Mr. Jermaine Woods (“Plaintiff”) in his vehicle and

“attempted to drive [Plaintiff] to his home.” Id. ¶ 9. When the Suspect picked Plaintiff up, Plaintiff

was allegedly unaware of the Suspect’s involvement in the prior shooting.             See id.    Also

unbeknownst to Plaintiff, the off-duty MPD officer who had observed the earlier shooting,

provided a description of the Suspect and his vehicle to fellow MPD officers. See id. ¶ 8. These

MPD officers, including Officer Daniel Leo, were then able to locate the Suspect’s vehicle

“operating in the area of the 300 block of W Street, Northwest” and follow the Suspect until he

arrived at Plaintiff’s house. Id. ¶¶ 8–10.

       When the Suspect arrived at Plaintiff’s house, the MPD officers pulled their police vehicle

in behind the Suspect’s car. Id. ¶ 10. Then, as Plaintiff exited the Suspect’s car and began to walk

towards the gate behind his house, see id., Officer Leo allegedly exited the police vehicle and
                                                  2
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 3 of 16




“instantly began to fire his service weapon at Plaintiff without uttering a single word,” id. ¶ 11.

Concerned for his life, Plaintiff “immediately dropped to the ground and attempted to crawl under

a nearby van for safety.” Id. ¶ 12. Officer Leo, however, allegedly continued to fire his service

weapon at Plaintiff, though Plaintiff does not allege that he was injured during this gunfire. Id. ¶

13. Officer Leo then proceeded to arrest Plaintiff, handcuff him, and place him in the back of the

MPD police vehicle for “several hours.” Id. ¶¶ 14–15. Thereafter, Plaintiff “was taken to

Providence Hospital to treat physical injuries attributed to his arrest.” Id. ¶ 15. He was released

from police custody and the hospital on that same day. Id.

        Plaintiff has “proclaimed his innocence and sought explanations for [Officer Leo’s] violent

actions.” Id. ¶ 16. On January 14, 2020, Plaintiff filed a civil action in the Superior Court of the

District of Columbia asserting three claims against both Officer Leo and the District of Columbia.

See generally Compl., ECF No. 1-1. Defendants, however, removed Plaintiff’s action to this

Court, see Not. of Removal, ECF No. 1, at 1–3, and subsequently moved to dismiss Plaintiff’s

action in its entirety under Rule 12(b)(6) or, in the alternative, under Rule 56. The briefing on

Defendants’ Motion has closed and the Motion is now ripe for this Court’s review.

                                    II.    LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint on the grounds that it “fail[s] to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). “[A] complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must contain sufficient factual

allegations that, if accepted as true, “state a claim to relief that is plausible on its face.” Twombly,

550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that



                                                   3
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 4 of 16




allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Courts “do not accept as true, however, the plaintiff’s legal

conclusions or inferences that are unsupported by the facts alleged.” Ralls Corp. v. Comm. on

Foreign Inv. in U.S., 758 F.3d 296, 315 (D.C. Cir. 2014).

                                      III.    DISCUSSION

       In his Complaint, Plaintiff asserts three distinct claims: (1) Negligent Infliction of

Emotional Distress, (2) Negligent Training and Supervision, and (3) an Excessive Force claim

under 42 U.S.C. § 1983. See Compl. ¶¶ 22–37. Plaintiff asserts each claim against both the District

of Columbia and Officer Leo, in his individual capacity. For the reasons set forth herein, the Court

will DISMISS each claim against the District of Columbia and Officer Leo WITHOUT

PREJUDICE.

A. Section 12-309 Notice

       In Counts I and II of the Complaint, Plaintiff seeks damages from the District of Columbia

under common law claims for Negligent Infliction of Emotional Distress and Negligent Training

and Supervision. See Compl. ¶¶ 22–28. As a threshold matter, the Court must dismiss these

common law claims against the District of Columbia because Plaintiff failed “to provide proper

notice of those claims pursuant to D.C. Code § 12-309.” Martin v. District of Columbia, 720 F.

Supp. 2d 19, 24 (D.D.C. 2010). Specifically, § 12-309 provides that “an action may not be

maintained against the District of Columbia for unliquidated damages to person or property unless,

within six months after the injury or damage was sustained, the claimant, his agent, or attorney has

given notice in writing to the Mayor of the District of Columbia of the approximate time, place,

cause, and circumstances of the injury or damage.” D.C. Code § 12-309(a). Compliance with §

12-309 is “mandatory as a prerequisite to filing suit against the District,” Hubbard v. Chidel, 790



                                                 4
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 5 of 16




A.2d 558, 571–72 (D.C. 2002) (quotation omitted), and unless a plaintiff demonstrates such

compliance, his “suit against the District is properly dismissed,” District of Columbia v. Arnold

& Porter, 756 A.2d 427, 436 (D.C. 2000) (quotation omitted).

       Plaintiff advances multiple arguments regarding § 12-309 notice, none of which is availing.

As an initial matter, Plaintiff’s Complaint offers no more than the conclusory allegation that “the

District of Columbia was given notice of this potential claim consistent with D.C. Code § 12-309.”

Compl. ¶ 2 n.1. The Complaint, however, provides no factual allegations about when this notice

was given, let alone that the notice was properly given to the District of Columbia within six

months of Plaintiff’s alleged injury on January 18, 2017. See Compl. ¶ 7. Neither does the

Complaint offer factual allegations regarding to whom Plaintiff provided the notice, or even what

the contents of the notice were. Cf. Iqbal, 556 U.S. at 678. As such, there are no factual allegations

in the Complaint from which the Court could plausibly infer that Plaintiff “provide[d] written

notice of the approximate time, place, cause, and circumstances of [his] injury or damage to the

Mayor of the District of Columbia,” in compliance with § 12-309. Martin, 720 F. Supp. 2d at 24.

This deficiency alone requires the dismissal of Plaintiff’s common law claims against the District

of Columbia. See id. at 25 n.6 (dismissing common law claims under Rule 12(b)(6) for failure to

provide notice under § 12-309); Nutt v. District of Columbia Gov’t, No. CV 19-3220 (ABJ), 2020

WL 4597100, at *4–5 (D.D.C. Aug. 11, 2020) (dismissing common law claims against the District

of Columbia where “the complaint fail[ed] to allege any facts to show that plaintiff complied with

the notice requirement” of § 12-309).

       Plaintiff attempts to remedy this deficiency by arguing in his opposition “that existing

police reports provide enough notice.” Pl.’s Opp’n at 11. The police reports Plaintiff references,

however, do not provide the District of Columbia with adequate § 12-309 notice of his common



                                                  5
          Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 6 of 16




law claims. 2 In general, a plaintiff may rely upon a police report for purposes of notice, as § 12–

309 provides that “[a] report in writing by the Metropolitan Police Department, in regular course

of duty, is a sufficient notice under this section.” D.C. Code § 12-309(a). “But the mere existence

of a police report does not necessarily mean that the District has received the type of actual notice

which § 12-309 contemplates.” Patrick v. District of Columbia, 126 F. Supp. 3d 132, 136 (D.D.C.

2015) (quotation omitted). Instead, the police report still “‘must contain information as to time,

place, cause and circumstances of injury or damage with at least the same degree of specificity

required of a written notice.’” Id. at 136–37 (quoting Washington v. District of Columbia, 429

A.2d 1362, 1367 n.17 (D.C. 1981)). Accordingly, “[t]he proper inquiry is whether the District

should have anticipated, as a consequence of receiving the police reports, that a complaint by the

plaintiff would be forthcoming.” Harris, 404 F. Supp. 3d at 199 (quotation omitted).

        Here, the operative MPD public incident report describing the January 18, 2017 events

referenced in the Complaint does not even mention Plaintiff. See Defs.’ Mot., Ex. 2 (Public

Incident Rpt.), at 6; Compl. ¶¶ 7–21. To the contrary, this MPD report focuses entirely on the

Suspect’s acts of shooting, his reckless driving, and his ultimate arrest. See Defs.’ Mot., Ex. 2

(Public Incident Rpt.), at 6. The public incident report does not describe Plaintiff’s arrest or Officer

Leo’s alleged decision to fire multiple rounds at Plaintiff without warning, facts essential to

Plaintiff’s present claims against the District of Columbia. See id.; Compl. ¶¶ 9–13. Relatedly,

the MPD Use of Force Incident Report (“UFIR”) addressing the January 18, 2017 events also fails


2
  The Complaint refers to the District of Columbia’s failure to investigate and report the events surrounding
Plaintiff’s arrest. See Compl. ¶ 33. The Court will, therefore, take judicial notice of the attached police
reports without converting this motion into a motion for summary judgment. See Martin, 720 F. Supp. 2d
at 25 n.6 (“Although the police report was not attached to the complaint, the Court will treat it as
incorporated therein . . . and therefore declines to convert defendant’s motion to dismiss to a motion for
summary judgment.”); Harris, 404 F. Supp. 3d at 199 n.6 (taking judicial notice of police report attached
to the District’s motion to dismiss). Moreover, the Court rests its dismissal of Plaintiff’s claims on the
Complaint’s facial pleading deficiencies, described herein.

                                                     6
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 7 of 16




to provide any notice of Plaintiff’s present claims against the District of Columbia. See Defs.’

Reply, Ex. 1 (UFIR), at 3. Indeed, the UFIR describes how an MPD officer named Fred Rosario

fired gun shots at the driver of a Mercedes Benz, while that individual remained in the car. See id.

The report says nothing about Officer Leo firing gun shots at the passenger of the vehicle, after

the passenger exited onto the street. See id.; Compl. ¶¶ 7–14. Together, these reports fall well

short of providing the District of Columbia with notice of the cause or circumstances of the claims

Plaintiff now asserts. See Patrick, 126 F. Supp. 3d at 136.

       Plaintiff, instead, directs the Court to an “MPD Form P-4109, dated January 18, 2017.’”

Pl.’s Opp’n at 11; see also Pl.’s Opp’n, Ex. 1 (Arrestee Report). While this “Information to the

Arrestee Released without Charge” report does identify Plaintiff and Officer Leo, it still provides

no detail about the circumstances of Plaintiff’s arrest or the cause of his alleged injury. See Pl.’s

Opp’n, Ex. 1 (Arrestee Report). In fact, this MPD Form P-4109 provides no description of

Plaintiff’s arrest at all, let alone facts about Officer Leo’s alleged use of his firearm against

Plaintiff. See id. As such, this report also falls short of providing the District of Columbia with

reasonable notice of Plaintiff’s present claims. See Washington, 429 A.2d at 1366; Harris, 404 F.

Supp. 3d at 200 (“[T]he Harris arrest report does not even suggest that the police injured him,

much less that the officers’ actions were not legally justified.”). For these reasons, the Court finds

that Plaintiff has failed to provide adequate notice of his common law claims under § 12-309. This

shortcoming supplies an independent basis for the dismissal of those common law claims against

the District of Columbia in Counts I and II of the Complaint.

B. Plaintiff Has Not Alleged A Plausible Claim For Relief Against Either Defendant

       In addition to the notice deficiency under D.C. Code § 12-309, Plaintiff’s claims fail

because Plaintiff has not presented plausible factual allegations to support them under the pleading



                                                  7
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 8 of 16




standard set forth in Twombly and Iqbal. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Under Rule 12(b)(6), these facial

deficiencies merit the independent dismissal of each of Plaintiff’s claims against both the District

of Columbia and Officer Leo, in his individual capacity.

       1. Section 1983 Claim for Excessive Force

       In Count III of the Complaint, Plaintiff asserts a § 1983 claim for excessive force. As

outlined above, this excessive force claim derives from Officer Leo’s alleged decision to fire

multiple rounds at Plaintiff on January 18, 2017, without warning. See Compl. ¶¶ 7–13. Plaintiff

attempts to bring this § 1983 claim directly against Officer Leo, in his individual capacity, and

also against the District of Columbia under a theory of municipal liability. See Compl. ¶¶ 29–37;

Pl.’s Opp’n at 5. The Court will address each claim in turn.

               a. Excessive Force Claim Against Officer Leo

       Plaintiff’s allegation that Officer Leo “instantly began to fire his service weapon at Plaintiff

without uttering a single word” is serious. Compl. ¶ 11. And such factual allegations are accepted

as true at the pleading stage. See Owens v. BNP Paribas, S.A., 897 F.3d 266, 272 (D.C. Cir. 2018).

Nonetheless, Defendants have identified a threshold pleading deficiency in Plaintiff’s § 1983 claim

against Officer Leo, which merits attention. Specifically, Defendants point out that Plaintiff’s

formal § 1983 claim in Count III of the Complaint pertains to the municipal liability of the District

of Columbia and not to Officer Leo himself. See Defs.’ Mot. at 19–20; Compl. ¶¶ 29–37. As a

matter of technical pleading, a plaintiff should provide separate statements of distinct claims

against individual defendants. See Onyewuchi v. Gonzalez, 267 F.R.D. 417, 422 (D.D.C. 2010)

(citing 5A Charles A. Wright & Arthur R. Miller, FED. PRAC. & PROC. § 1324). Relatedly,

“[a]n individual count must contain a plausible recitation of enough facts to support it.” Rice v.



                                                  8
         Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 9 of 16




District of Columbia, 774 F. Supp. 2d 25, 33 (D.D.C. 2011) Plaintiff, however, has not provided

such an individual count here, to support a § 1983 claim against Officer Leo. See Compl. ¶¶ 29–

37. Such a technical deficiency, however, may be remedied. Because the Court will dismiss the

Complaint without prejudice, Plaintiff may rectify this pleading deficiency in a future amended

complaint, setting forth any claims specific to Officer Leo in separate counts, as appropriate.

               b. Excessive Force Claim Against The District of Columbia

       Plaintiff also asserts his § 1983 claim directly against the District of Columbia. See Compl.

¶¶ 29–37. A municipality like the District of Columbia, however, “is liable under § 1983 only

when the municipality itself causes the constitutional violation at issue.” Lane v. District of

Columbia, 887 F.3d 480, 487 (D.C. Cir. 2018) (citing City of Canton v. Harris, 489 U.S. 378, 385

(1989)). “[I]n considering whether a plaintiff has stated a claim for municipal liability, the district

court must conduct a two-step inquiry.” Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C.

Cir. 2003). “First, the court must determine whether the complaint states a claim for a predicate

constitutional violation,” and second, “the court must determine whether the complaint states a

claim that a custom or policy of the municipality caused the violation.” Id. When considering the

second prong of this analysis, courts “determine whether the plaintiff has alleged . . . that a

municipal policy was the moving force behind the constitutional violation.” Id. (quotations

omitted). In so doing, “[t]here are four basic categories of municipal action a plaintiff may rely

on to establish municipal liability: (1) express municipal policy; (2) adoption by municipal

policymakers; (3) custom or usage; and (4) deliberate indifference.” Hunter v. District of

Columbia, 824 F. Supp. 2d 125, 133 (D.D.C. 2011) (citing Monell v. New York City Dept. of Social

Services, 436 U.S. 658, 690–94 (1978)); see also Brown v. District of Columbia, 514 F.3d 1279,

1283 (D.C. Cir. 2008).



                                                  9
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 10 of 16




       The Complaint does not adequately plead municipal liability under this framework. As an

initial matter, the Complaint fails to plausibly allege that any explicit municipal policy caused

Plaintiff’s alleged constitutional injury. The Complaint does allege that “[a]t all times referenced

herein certain policies, customs, and procedures were in place which governed the firing of a

service weapon and Defendant Leo’s use of excessive force, which require reasonable diligence,

justifications and announcement prior to the discharge of a service weapon.” Compl. ¶ 17. But

the Complaint makes clear that “Defendant Leo did not follow these policies, customs, or

procedures” when allegedly firing at Plaintiff on January 18, 2017. Id. ¶ 18 (emphasis added); see

also id. ¶ 23. On their face, these allegations indicate that Officer Leo’s actions improperly

deviated from official MPD policy. This is quite contrary to a plausible allegation that an explicit

MPD policy caused, or was the “moving force,” behind Officer Leo’s decision to fire his weapon

at Plaintiff without warning. Baker, 326 F.3d at 1306.

       Relatedly, Plaintiff has not alleged that his injury was caused by “the action of a policy

maker within the government.” Id. Understandably, the Complaint does not allege that Officer

Leo himself was an official policymaker for the District of Columbia. At most, the Complaint

alleges “upon information or belief” that “supervisorial officers were on the scene” at the time of

the shooting and “failed to take any actions to protect Plaintiff’s rights.” Compl. ¶ 21. But there

is no factual detail provided in the Complaint to plausibly allege that these unidentified

“supervisorial” officers, or any other MPD personnel, were, in fact, “authorized policymaker[s]”

whose actions constituted official policy for the District of Columbia. Evangelou v. District of

Columbia, 901 F. Supp. 2d 159, 169 (D.D.C. 2012) (quoting Bd. of Cty. Comm’rs v. Brown, 520

U.S. 397, 418 (1997)); see also Byrd v. District of Columbia, 807 F. Supp. 2d 37, 75 (D.D.C. 2011)

(“These cases crystallize the rule that authority to make municipal policy is the authority to make



                                                10
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 11 of 16




final policy specific to the tortious conduct.”). As such, the Complaint does not plausibly allege

that any explicit policy or policymaker of the District of Columbia was responsible for Plaintiff’s

alleged injury.

       Instead, the Complaint appears to focus on the existence of either an informal MPD

“custom or usage” that sanctioned Officer Leo’s shooting or, alternatively, the District of

Columbia’s “deliberate indifference” towards such actions. See Baker, 326 F.3d at 1306. Both

approaches, however, fall short. First, to adequately establish an informal “custom or usage,” a

plaintiff “must allege ‘concentrated, fully packed, precisely delineated scenarios’ as proof that an

unconstitutional policy or custom exists.” Page v. Mancuso, 999 F. Supp. 2d 269, 284 (D.D.C.

2013) (quoting Parker v. District of Columbia, 850 F.2d 708, 712 (D.C. Cir. 1988)). “To clear

this high hurdle, plaintiffs ordinarily couch ‘custom or practice’ liability on allegations of

‘practices so persistent and widespread as to practically have the force of law.’” Mancuso, 999 F.

Supp. 2d at 284 (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)). Here, Plaintiff alleges

that “Defendant Leo’s unconstitutional use of force . . . was carried out pursuant to a policy, pattern

of practice, or custom, whether formal or informal, which violates the constitutional rights of

persons situated such as the Plaintiff . . . ” Compl. ¶ 35. Yet, the Complaint provides no detail

whatsoever regarding any past practices within MPD that could plausibly support the existence of

the informal “custom” Plaintiff invokes. This is plainly insufficient to plausibly allege that the

District of Columbia itself caused Plaintiff’s purported constitutional injury through some “custom

or usage” in effect at the time of Officer Leo’s actions. See Mancuso, 999 F. Supp. 2d at 284.

       Similarly, the Complaint fails to adequately allege that the District of Columbia’s

“deliberate indifference” caused Plaintiff’s injury.      Baker, 326 F.3d at 1306.        “Deliberate

indifference is a ‘stringent standard,’ which requires that the municipality have ‘actual or



                                                  11
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 12 of 16




constructive notice’ of the risk that its employees will violate constitutional rights.” McComb v.

Ross, 202 F. Supp. 3d 11, 17 (D.D.C. 2016) (quoting Connick, 563 U.S. at 61). The Complaint,

however, simply alleges that the District of Columbia breached its duty by “improperly training,

authorizing, encouraging or directing officers on proper use of force, failing to investigate

allegations of excessive force, and failing to discipline officers for violations of policies, practices

and customs related to excessive force.” Compl. ¶ 33. This form of conclusory “failure to train

and supervise” allegation says nothing at all about “a pattern of similar constitutional violations”

that would have placed the District of Columbia on notice of the risk that Officer Leo might violate

Plaintiff’s constitutional rights in the manner alleged. Mancuso, 999 F. Supp. 2d at 283. Such

allegations do not plausibly show “deliberate indifference” under the Twombly and Iqbal pleading

standard. See Ralls Corp., 758 F.3d at 315; Mancuso, 999 F. Supp. 2d at 284.

        Nor does Plaintiff’s allegation that the District of Columbia failed to investigate or

discipline Officer Leo and his fellow MPD officers for their involvement in Plaintiff’s injury

establish “deliberate indifference.” See Compl. ¶ 34. As a threshold matter, a singular instance of

alleged wrongdoing, like Officer Leo’s shooting here, is generally insufficient place the District

of Columbia on notice of a flawed training or supervisory policy. See Connick, 563 U.S. at 62.

More fundamentally, however, the Complaint offers no factual basis for the proposition that the

District of Columbia’s alleged failure to discipline or supervise in this case was itself the cause of

Plaintiff’s present injury. See Mancuso, 999 F. Supp. 2d at 283–84. Indeed, this assertion would

face a chronological impediment, as the shooting by Officer Leo at issue now could not have placed

the District of Columbia on notice of such a risk before that action occurred. Cf. McComb, 202 F.

Supp. 3d at 17–18 (finding plausible allegations of deliberate indifference based on “an extensive

history of complaints involving similar conduct in the 33 months prior to the incident involving



                                                  12
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 13 of 16




plaintiff”) (emphasis added). In sum, the Complaint offers no specific factual allegations to

plausibly allege that the District of Columbia was deliberately indifferent to a pattern of

wrongdoing, which itself caused Plaintiff’s alleged injury in this case. As such, Plaintiff has

presented no plausible method in his Complaint by which to state a § 1983 claim for municipal

liability against the District of Columbia.

       2. Negligent Training and Supervision
       In Count II of the Complaint, Plaintiff asserts a negligent training and supervision claim

“jointly and severally” against Officer Leo and the District of Columbia. See Compl. ¶¶ 26–28.

To state a claim for negligent training and supervision, a plaintiff must show that the defendant

knew or should have known that its employee behaved in a dangerous or otherwise incompetent

manner, and that the defendant, having such knowledge, failed to adequately supervise or train the

employee. District of Columbia v. Tulin, 994 A.2d 788, 794 (D.C. 2010); see also Harvey v.

Kasco, 109 F. Supp. 3d 173, 179 (D.D.C. 2015). Moreover, the plaintiff must show that the

employer’s failure to train or supervise was the proximate cause of the injury alleged. Clark v.

Computer Sci. Corp., 958 F. Supp. 2d 208, 214 (D.D.C. 2013).

       To start, the Complaint has not alleged any facts that could plausibly state such a claim

against Officer Leo. This is understandable. Officer Leo is, himself, the employee that the District

of Columbia allegedly failed to train and supervise. See Compl. ¶ 19. Defendants identify this

anomaly in their Motion, see Defs.’ Mot. at 19, and Plaintiff’s opposition provides no response.

In fact, Plaintiff appears to clarify in his opposition that his negligent training and supervision

claim applies only to the District of Columbia. See Pl.’s Opp’n at 5. For these reasons, the Court

finds that the Complaint does not state a plausible claim for negligent training and supervision

against Officer Leo.



                                                13
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 14 of 16




       Neither, however, does the Complaint state a plausible negligent training or supervision

claim against the District of Columbia. As discussed, Plaintiff’s allegations regarding the District

of Columbia’s failure to train or supervise are entirely conclusory. See Compl. ¶¶ 19–21. These

allegations merely state that the District of Columbia failed to train and supervise Officer Leo,

without providing “any facts regarding the District of Columbia’s knowledge that one of its

officers would allegedly use excessive force in . . . a single incident, or that other officers would

fail to intercede.” Harvey, 109 F. Supp. 3d at 179. In fact, Plaintiff’s specific claim for negligent

training and supervision in Count II of the Complaint does not even mention the District of

Columbia outside of the demand for judgment therein. See Compl. ¶¶ 26–28; Rice, 774 F. Supp.

2d at 33 (“An individual count must contain a plausible recitation of enough facts to support it.”).

Defendants expressly raise these pleading deficiencies in their Motion, see Defs.’ Mot. at 17, but

Plaintiff provides no clear response in his opposition, see Order, ECF No. 5, ¶ 10(B) (“[W]here a

party fails to respond to arguments in opposition papers, the Court may treat those specific

arguments as conceded.”). For these reasons, the Court concludes that the Complaint has not stated

a plausible claim for negligent training or supervision against the District of Columbia.

       3. Negligent Infliction of Emotional Distress

       Finally, in Count I of the Complaint, Plaintiff asserts a claim for negligent infliction of

emotional distress against both Officer Leo and the District of Columbia. See Compl. ¶¶ 22–25.

“In the District of Columbia, there are two ways that a plaintiff may state a claim for the negligent

infliction of emotional distress—the zone of danger rule or the special relationship rule.”

Whittaker v. Court Servs. & Offender Supervision Agency for D.C., 401 F. Supp. 3d 170, 186

(D.D.C. 2019). “Under the zone of danger rule, a plaintiff must allege that: (1) the plaintiff was

in a zone of physical danger, which was (2) created by the defendant’s negligence, (3) the plaintiff



                                                 14
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 15 of 16




feared for [his] own safety, and (4) the emotional distress caused was serious and verifiable.” Id.

(quotation omitted). “Under the special relationship rule, a plaintiff must allege that: (1) the

defendant has a relationship with the plaintiff, or has undertaken an obligation to the plaintiff, of

a nature that necessarily implicates the plaintiff’s emotional well-being, (2) there is an especially

likely risk that the defendant’s negligence would cause serious emotional distress to the plaintiff,

and (3) negligent actions or omissions of the defendant in breach of that obligation have, in fact,

caused serious emotional distress to the plaintiff.” Id. (quotation omitted).

       Plaintiff has not alleged a plausible claim for negligent infliction of emotional distress

under either standard. First, the Complaint makes no clear allegation of negligent conduct.

Instead, the Complaint alleges that Officer Leo tailed Plaintiff in a police vehicle, see Compl. ¶¶

8–10, and subsequently fired his gun directly and repeatedly at Plaintiff, see id. ¶¶ 11–13, 24. As

Defendants argue, this alleged conduct is ostensibly intentional and, therefore, mutually exclusive

with a claim predicated on negligence. See Defs.’ Mot. at 15; see also Harris v. U.S. Dep’t of

Veterans Affairs, 776 F.3d 907, 916 (D.C. Cir. 2015). Such reliance on allegedly intentional

conduct contravenes the principle that “when a negligence claim involves use of excessive force

by a police officer, the ‘negligence must be distinctly pled and based upon at least one factual

scenario that presents an aspect of negligence apart from the use of excessive force itself and

violative of a distinct standard of care.’” Daniels v. District of Columbia, 894 F. Supp. 2d 61, 69

(D.D.C. 2012) (quoting District of Columbia v. Chinn, 839 A.2d 701, 705 (D.C. 2003)). The

Complaint lacks any such allegations and Plaintiff, again, does not address this argument in his

opposition. See Order, ECF No. 5, ¶ 10(B). Accordingly, the Court concludes that the Complaint

does not state a claim for negligent infliction of emotional distress against Officer Leo.




                                                 15
        Case 1:20-cv-00782-CKK Document 13 Filed 11/02/20 Page 16 of 16




       The Complaint also fails to state such a claim against the District of Columbia. The

Complaint makes no allegations whatsoever that the District of Columbia itself was directly liable

to Plaintiff under a negligence theory. See Defs.’ Mot. at 16. Instead, the Complaint appears to

ground Plaintiff’s claim of negligent infliction of emotional distress against the District of

Columbia on a respondeat superior theory. See Compl. ¶¶ 1, 22–25. But this theory of liability

cannot proceed at this juncture where the predicate claim against Officer Leo fails as a matter of

law. See Williams v. District of Columbia, 268 F. Supp. 3d 178, 184 n.1 (D.D.C. 2017); Black v.

District of Columbia, 480 F. Supp. 2d 136, 141 (D.D.C. 2007) (finding no basis for vicarious

liability where predicate claims against employees were dismissed). The Court, therefore, must

also dismiss Plaintiff’s negligent infliction of emotional distress claim, as it applies to the District

of Columbia.

                                       IV.    CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendants’ Motion and DISMISSES

Plaintiff’s Complaint WITHOUT PREJUDICE. Specifically, the Court dismisses Plaintiff’s

common law claims against the District of Columbia in Counts I and II of the Complaint because

Plaintiff has not demonstrated compliance with the notice requirements of D.C. Code § 12-309.

The Court also dismisses each of Plaintiff’s claims against the District of Columbia for failure to

state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). Finally, the Court

dismisses each of Plaintiff’s claims against Officer Leo, in his individual capacity, under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. An

appropriate Order accompanies this Memorandum Opinion.

Date: November 2, 2020
                                                              /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge

                                                  16
